Morphy, J.,

delivered the opinion of the court.
This is a redhibitory action. The petition charges that a negro woman purchased by plaintiff from defendant, was, at the time of, and previous to the sale, afflicted with a dangerous and incurable disease, to wit: the dropsy, and, moreover, that while in defendant’s possession the slave had been guilty of a capital crime, to wit : an attempt to poison her mistress, the wife of defendant, but that said fact, which was well known to defendant, had been concealed from plaintiff.
*429The verdict of the jury in the court below went in favor of the defendant. Having failed in an effort to set it aside, the plaintiff appealed. '
There has been a total failure of proof as to the second ^ . ground on which this action rests, to wit : the commission of any crime by the slave sold to plaintiff. The evidence shows, that at one time some suspicions were entertained against her by the inmates of defendant’s house, but it shows at the same time that they were unfounded. The defendant could not have believed it his duty to impart such unjust suspicions-to the plaintiff
As to the disease with which the slave is alleged to have been afflicted, the testimony of the physicians conclusively shows that this slave died of the dropsy about eleven mouths after she had been owned by the plaintiff; but whether the disease originated before or after the sale, is by no means soclearly established. It is shown by the defendant that up to the time of the sale, the wench enjoyed apparently very good health, and, moreover, that she had been hired to the plaintiff, and had been living in his house for several months before he purchased her. In descanting on the nature and peculiarities of this disease, the physicians inform us that it sometimes progresses rapidly, and sometimes is very slow in its development, thus leaving it doubtful at what time it originated in this particular case. Nothing, then, makes it our duty to disturb the verdict obtained by the defendant. The jury very correctly gave him the benefit of the doubts they must have entertained on this essential point.
It is, therefore, ordered, that the judgment of the court below be affirmed, with costs.